Case 2:17-cv-00577-JRG Document 367 Filed 05/15/19 Page 1 of 1 PageID #: 25174



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 INTELLECTUAL VENTURES I LLC,                      §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §   CIVIL ACTION NO. 2:17-CV-00577-JRG
                                                   §
 T MOBILE USA, INC., T-MOBILE US,                  §
 INC., ERICSSON INC.,                              §
 TELEFONAKTIEBOLAGET LM                            §
 ERICSSON,                                         §
                                                   §
                Defendants.                        §

                                             ORDER
       Before the Court is the Parties’ Joint Motion to Stay All Deadlines and Notice of Settlement

(“the Motion”). (Dkt. No. 366). In the Motion, the Parties represent that the dispute in the above-

captioned case has been settled and request a stay of thirty days to finalize their agreement.

       Having considered the Motion, the Court finds it should be and hereby is GRANTED.

Accordingly, the Court ORDERS that all deadlines in the above-captioned case are STAYED

until June 12, 2019, during which time dismissals shall be tendered to the Court.


       So Ordered this
       May 14, 2019
